Citation Nr: 1701742	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-30 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for service-connected headaches.

2.  Entitlement to a compensable rating for service-connected radiculopathy, left upper extremity, superficial peroneal nerve.

3.  Entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy, left upper extremity, upper radicular group.

4.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative disc disease with arthritis of the lumbosacral spine.

5.  Entitlement to an initial evaluation in excess of 20 percent for service-connected cervical degenerative disc disease with cervical sprain and spondylosis.

6.   Entitlement to an initial evaluation in excess of 10 percent for service-connected left foot disability. 

7.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

8.  Entitlement to an initial compensable evaluation for chronic obstructive pulmonary disease (COPD). 



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from October 2008, December 2011, August 2014, and May 2016 rating decisions of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned in January 2014 that included testimony concerning the left upper extremity radiculopathy.  A transcript of the hearing is associated with the claims file.

In April 2016, the Board granted service connection for residuals of a broken rib, headaches, left upper extremity radiculopathy, and bilateral knee disabilities.  In that decision, the Board also remanded issues of increased initial ratings for bilateral hearing loss, COPD, degenerative disc disease with arthritis of the lumbosacral spine, cervical degenerative disc disease with cervical sprain and spondylosis, and a left foot disorder.  

The grants contained within the April 2016 Board decision were effectuated by a May 2016 RO rating decision.  That rating decision granted service connection for headaches and radiculopathy of the left upper extremity, superficial peroneal nerve, both with assigned noncompensable ratings effective August 26, 2010.  In June 2016, the Veteran filed a notice of disagreement with the initial ratings assigned for the headaches and radiculopathy of the left upper extremity, superficial peroneal nerve associated with the cervical degenerative disc disease.  The RO issued a statement of the case in July 2016.  In a September 2016 VA Form 9, the Veteran perfected his appeal on all of these issues and requested a video conference hearing.

In his September 2016 substantive appeal, the Veteran requested a videoconference hearing with a Veterans Law Judge.  However, in November 2016 the Veteran submitted a written request through his attorney to withdraw his hearing request. 

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record in a November 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an initial evaluation in excess of 20 percent for service connected radiculopathy of the left upper extremity, upper radicular group as secondary to the service connected cervical degenerative disc disease with cervical sprain and spondylosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  In November 2016, prior to the promulgation of a decision on the appeal, the Veteran withdrew the claims for increased ratings concerning COPD, lumbar spine degenerative disc disease, cervical degenerative disc disease, left foot disability, bilateral hearing loss, and headaches.

2.  The Veteran's radiculopathy of the upper radicular group of the left upper extremity has not resulted in moderate incomplete paralysis, or any more severe level of paralysis.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal on the issues of entitlement to increased ratings for COPD, lumbar spine degenerative disc disease, cervical degenerative disc disease, left foot disability, bilateral hearing loss, and headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for a rating in excess of 20 percent for radiculopathy of the left upper extremity, upper radicular group, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Codes 8513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing and at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016). Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2016).

In November 2016, the Veteran's representative submitted correspondence indicating that the Veteran wished to withdraw the issues concerning COPD, lumbar spine degenerative disc disease, cervical degenerative disc disease, left foot disability, bilateral hearing loss, and headaches. 

As a result of the Veteran's withdrawal of those issues on appeal, no allegation of error of fact or law remains before the Board for consideration for those issues. Therefore, the Board finds that the Veteran has withdrawn the issues for increased ratings concerning COPD, lumbar spine degenerative disc disease, cervical degenerative disc disease, left foot disability, bilateral hearing loss, and headaches.  Therefore, the Board does not have jurisdiction to review an appeal as to those issues, and the appeal as to those issues is dismissed.  


Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in May 2015. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claim.  The examination reports adequately provided the findings necessary to a resolution of the appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Board initially notes that the Board granted service connection for left upper radiculopathy in an April 2016 decision.  A May 2016 RO rating decision effectuated the grant and assigned two separate ratings for the left upper radiculopathy condition.  The RO assigned a 20 percent rating effective August 2010 for radiculopathy, left upper extremity, upper radicular group under Diagnostic Code 8513, and assigned a non-compensable rating for radiculopathy, left upper extremity, superficial peroneal nerve under Diagnostic Code 8522.  The Veteran filed a timely notice of disagreement (NOD) in June 2016 specifically appealing the noncompensable rating for radiculopathy, left upper extremity, superficial peroneal nerve.  The RO issued a statement of the case (SOC) in July 2016 in response to the Veteran's NOD, but the SOC did not address the Veteran's appeal specifically identified in the NOD and instead concerned radiculopathy, left upper extremity, upper radicular group, which was assigned a rating of 20 percent under Diagnostic Code 8513.  The Veteran then filed a VA Form 9 in September 2016.  While the Veteran did not file an NOD as to the rating concerning the upper radicular group under Diagnostic Code 8513, VA has led the Veteran to believe this claim has been perfected and is in appellate status, therefore, this issue is now before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The Veteran's service-connected radiculopathy, left upper extremity, upper radicular group has been rated under the provisions of Diagnostic Code 8513.  38 C.F.R. § 4.20 (2016).

Under Diagnostic Code 8513, mild incomplete paralysis warrants a 20 percent rating for both the major and minor arm.  Moderate incomplete paralysis warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  Severe incomplete paralysis warrants a 70 percent rating for the major arm and a 60 percent rating for the minor arm.  Complete paralysis warrants a 90 percent rating for the major arm and an 80 percent rating for the minor arm.  A note accompanying the rating criteria explains that the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).

The rating schedule does not define the terms mild, moderate, or severe, as used in the Diagnostic Codes to describe the degree of impairment.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 (2016).

A September 2010 private treatment record shows that the Veteran reported neck pain into the left shoulder with numbness and tingling.  

An October 2010 private treatment record showed no evidence of radiculopathy on either side after electrodiagnostic studies of both the upper extremities and cervical paraspinals.  

A November 2014 VA peripheral nerves examination report shows that the Veteran reported a shooting type of sensation with associated tingling and numbness from the neck and down into the left upper arm, forearm, and hand.  The Veteran was noted to be right hand dominant.  Symptoms attributable to the nerve condition were noted as mild constant pain, mild intermittent pain, mild paresthesia and/or dysesthesias, and mild numbness all affecting the left upper extremity.  Muscle strength testing of the left upper extremity for elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch were all evaluated as 4 out of 5.  Deep tendon reflexes were noted as normal.  Sensory examination for light touch of the left shoulder, inner/out forearm, and hand/fingers were noted as decreased.  The examiner noted that the left radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, and upper radicular group were evaluated with incomplete paralysis of a mild severity.  

A January 2016 VA peripheral nerves examination report shows that the Veteran was diagnosed with left-sided upper extremity radiculopathy.  Symptoms were noted as mild constant pain, mild intermittent pain, moderate paresthesia and/or dysesthesias, and moderate numbness.  Muscle strength testing of the left upper extremity showed elbow flexion and extension rated 5/5, and wrist flexion, extension, and grip rated as 4/5.  Deep tendon reflexes were noted as normal.  Sensory examination of the left upper extremity showed decreased sensation for inner/outer forearm and hand/fingers.  Testing of the median nerve showed negative Phalen's sign and negative Tinel's sign.  Nerves affected were noted as the radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, upper radicular group, and middle radicular group, evaluated by the examiner with incomplete paralysis of a mild severity.  The examiner reported that due to the peripheral nerve conditions there was no functional impairment of an extremity such that no effective function remained other than that which would be equally served by amputation with prosthesis.  

The Board finds that the evidence of record supports the currently-assigned rating for mild incomplete paralysis of the left upper extremity, but does not support a higher rating.  Throughout this appeal, the Veteran's muscle strength has been shown as almost full to full, with active movement against some resistance.  None of his records or examinations has shown muscle atrophy.  The impairment shown on examinations has been sensory with pain, numbness, and paresthesia or dysesthesias, all of which were evaluated as mild by both the November 2014 and January 2016 VA examiners.  The Board finds that collectively, the evidence does not show that the Veteran's impairment of the left upper extremity approximates moderate incomplete paralysis.  The involvement is shown to be wholly sensory and to not include any additional symptomatology that would warrant a finding of a higher, moderate, level of impairment.  No medical professional has provided any opinion that the Veteran's symptomatology is best characterized as a higher level of impairment or incomplete paralysis.  Even considering the subjective complaints, the objective findings as shown in the treatment records and on examination do not indicate that the left upper extremity impairment results in a higher level of incomplete paralysis.  For these reasons, the criteria for a higher rating for radiculopathy, left upper extremity, upper radicular group have not been met, and the claim for a higher rating therefore is denied

Accordingly, the Board finds the preponderance of the evidence is against the assignment of any higher rating for radiculopathy, left upper extremity, upper radicular group.  The claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under  38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. 

The Board finds that the schedular ratings are adequate.  The Veteran's symptoms, including pain, numbness, and tingling of the left upper extremity, are all contemplated by the regular schedular criteria found at 38 C.F.R. §§ 4.124a.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected radiculopathy, but the medical evidence shows that those manifestations are not present in this case.  The Board also notes that the Veteran has already been assigned a total disability rating based on individual employability due to his service connected disabilities.  Therefore, that issue is not before the Board.  As the rating schedule is adequate to rate the Veteran's radiculopathy affecting the upper radicular group, referral for extra-schedular consideration is not in warranted.


















	(CONTINUED ON NEXT PAGE)


ORDER

The claim for entitlement to a compensable rating for service connected headaches is dismissed. 

The claim for entitlement to an initial evaluation in excess of 20 percent for service connected degenerative disc disease with arthritis of the lumbosacral spine is dismissed

The claim for entitlement to an initial evaluation in excess of 20 percent for service connected cervical degenerative disc disease with cervical sprain and spondylosis is dismissed.  

The claim for entitlement to an initial evaluation in excess of 10 percent for service connected left foot disability is dismissed.  

The claim for entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss is dismissed.  

The claim of entitlement to an initial compensable evaluation for COPD is dismissed. 

Entitlement to an initial evaluation in excess of 20 percent for service-connected radiculopathy, left upper extremity, upper radicular group is denied.  


REMAND

With regard to the Veteran's claim of entitlement to a compensable rating for radiculopathy, left upper extremity, superficial peroneal nerve, a May 2016 rating decision effectuated the Board's April 2016 grant of service connection for this issue and assigned a non-compensable rating.  The Veteran filed a notice of disagreement in June 2016 with the rating decision.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued concerning that issue, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238   (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to an increased rating for radiculopathy, left upper extremity, superficial peroneal nerve.  Inform the Veteran that he must file a substantive appeal if he desires appellate review of that issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


